Citation Nr: 1725839	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-31 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and pneumonia, and to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the July 2011 rating decision, the RO denied service connection for COPD claimed as chronic pneumonia.

In his October 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  In an April 2017 telephone call, the Veteran indicated that he wished to cancel the hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes the obligation to provide an examination with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ denied the Veteran's claim for service connection for a respiratory disability without first arranging for an examination by a qualified medical professional for help in determining whether the Veteran's claimed disability is related to service.

The Veteran's post-service medical records indicate a diagnosis of COPD.  The Veteran has contended that this condition may have been caused by exposure to herbicides in Vietnam.  VA has conceded presumptive exposure to herbicides by granting service connection for diabetes mellitus, type II and ischemic heart disease based on that exposure.  38 C.F.R. 3.307 (2016).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  This evidence meets that threshold, and an examination is necessary.  

The Board notes that other than respiratory cancer, no respiratory disability is among the disorders for which service connection is presumed given presumptive exposure to herbicides.  38 C.F.R. 3.309(e) (2016).  However, despite the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual, direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The examiner should therefore opine as to the possibility of service connection, notwithstanding the presumptive regulations.

In a February 2013 statement, the Veteran mentioned that he had seen a physician in Oak Park, Michigan for respiratory symptoms from 1968 to 1975, "many doctors" for respiratory symptoms from 1975 to 1985, and emergency room doctors at Manistee North Shore Hospital in mid-1986.  The Veteran identified specific doctors and stated that most of them had died or retired.  On remand, the AOJ should attempt to obtain the Veteran's private treatment records from this period.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with release forms for medical records generated by Manistee North Shore Hospital and any other private treatment providers the Veteran saw for his respiratory symptoms between 1968 and 1986.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  If the AOJ cannot obtain the records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
2.  Arrange for a medical opinion by an appropriate examiner for the purpose of determining the current nature and likely etiology of any respiratory disability, including COPD.  The need for an examination of the Veteran is left to the discretion of the examiner selected to write the opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current respiratory disability had its origin in service or is related to the Veteran's active service, including as a result of his conceded exposure to herbicide agents.

The examiner is advised that service connection can be established due to herbicide exposure by direct proof of causation, and that it is insufficient to conclude that there is no direct causation simply because COPD is not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

In reaching this determination, the examiner should take into account any lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

3.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


